  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 1 of 10 PageID #:4658



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ESTATE OF PIERRE LOURY,                         )
Deceased, by Tambrasha Hudson,                  )
Administrator,                                  )
                                                )       Case No. 16-cv-4452
                        Plaintiff,              )
                                                )       Judge Sharon Johnson Coleman
                v.                              )
                                                )
CITY OF CHICAGO, and Chicago Police             )
Officer SEAN HITZ,                              )
                                                )
                        Defendants.             )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Tambrasha Hudson, the administrator of the Estate of Pierre Loury, brings

constitutional and state law claims against defendant Chicago Police Officer Sean Hitz and a Monell

claim against the City of Chicago. Hudson has moved to bar the testimony of the City’s police

practices expert Jeffrey Noble pursuant to the Federal Rule of Evidence 702 and Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). For the following reasons,

the Court, in its discretion, grants in part and reserves ruling in part on certain aspects of Hudson’s

Daubert motion.

Factual Background

        On April 11, 2016, defendant Officer Hitz and non-defendant Officer Richard Riordan were

on duty as Chicago police officers when they responded to a call of “shots fired” that went out over

the police radio. As the officers were driving southbound on Homan Avenue, individuals informed

them that a person in a black sedan traveling northbound on Homan Avenue had fired the shots.

The officers then followed the black sedan. After the sedan turned west on Roosevelt Road, it

pulled over and Officer Riordan initiated a traffic stop. When the sedan came to a stop, the

decedent Pierre Loury, who was sixteen-years-old at the time, quickly exited the front passenger
    Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 2 of 10 PageID #:4659



door and ran northbound through a vacant alley. Officer Hitz immediately pursued him. After

Loury ran through the alleyway, he reached a fence and began to climb over it. Shortly thereafter,

Officer Hitz fired two shots at Loury resulting in his death.

Expert Qualifications

        Noble has his undergraduate degree in criminal justice from California State University and a

juris doctor degree from Western State University College of Law. In 2012, he retired as the deputy

chief of police of the Irvine, California police department after 28 years of service. As a police

officer, Noble worked a variety of assignments, including patrol, narcotics, training, internal affairs,

and SWAT. He has published two textbooks on policing and has made presentations on policing

issues at the Academy of Criminal Justice Sciences Annual Meeting, the International Association of

Chiefs of Police Conferences, and at the Carnegie Endowment for International Peace Symposium.

As a consultant, Noble has worked with numerous police organizations in a wide range of police

practices, including criminal and administrative investigations. He has been retained as an expert for

both plaintiffs and defendants in over 140 cases and has testified in state and federal courts.

Expert Opinions

        In the present motion, Hudson challenges the following opinions set forth in Jeffrey Noble’s

expert report: 1

    •   The Chicago Police Department (“CPD”) had reasonable policies consistent with
        generally accepted police practices regarding police officer ethics, untruthfulness, and
        mandatory reporting of allegations of fellow officer misconduct during the period
        between 2011-2016.

    •   The administrative investigations into allegations of officer misconduct conducted by the
        City of Chicago’s Office of Professional Standards (“OPS”), Independent Police Review
        Authority (“IPRA”), and the Bureau of Internal Affairs (“BIA”) were reasonable.



1Because the Court granted defendants’ Daubert motion as to Hudson’s police practices expert, Roger Clark,
the parties agree that Noble’s opinions about Clark’s expert report are no longer relevant.

                                                     2
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 3 of 10 PageID #:4660




    •   The City of Chicago enhanced its ability to conduct investigations when it formed the
        IPRA in 2007 and the Civilian Office of Police Accountability (“COPA”) in 2016.

    •   Independent civilian oversight is not the rule of American policing, but rather the
        exception.

    •   The standard for investigating police misconduct is reasonableness.

    •   Noble’s disagreement with the findings of the Police Accountability Task Force Report
        (“PAFT”), the McGuire Woods Report, and the Safer Report.

    •   Noble’s opinions disagreeing with the January 2017 Department of Justice (“DOJ”)
        Report and the shooting investigation cases provided to the DOJ.

    •   There is no evidence that the CPD has a systemic failure in disciplining its officers who
        engage in misconduct.

    •   There is no evidence that there is a widespread, pattern, practice, or custom that Chicago
        police engage in a code of silence to protect fellow officers from allegations of wrong
        doing.

    •   There is no evidence that the CPD failed to train its officers regarding the use of force.

    •   Officer Hitz knew there would be consequences if he engaged in constitutional
        violations.

    •   No reasonable CPD officer could believe that they could act inappropriately with
        impunity and that nothing would happen.

    •   Any alleged Monell violation could not have been the moving force behind Officer Hitz’s
        use of force.

                                       LEGAL STANDARD

        Rule 702 and Daubert require district judges to act as gatekeepers to ensure that proposed

expert testimony is both reliable and relevant. Timm v. Goodyear Dunlop Tires North America, Ltd., 932

F.3d 986, 993 (7th Cir. 2019). When determining reliability, the Court’s role is to assess if the expert

is qualified in the relevant field and to examine the methodology he used in reaching his conclusions.

Id. To be relevant, expert testimony must “help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed.R.Evid. 702.


                                                   3
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 4 of 10 PageID #:4661



        A district court’s gatekeeping evaluation of expert testimony does not take the jury’s place in

deciding the issues of accuracy or credibility. Clark v. River Metals Recycling, LLC, 929 F.3d 434, 438

(7th Cir. 2019). Once the district court determines that “the proposed expert testimony meets the

Daubert threshold of relevance and reliability, the accuracy of the actual evidence is to be tested

before the jury with the familiar tools of ‘vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.’” Lapsley v. Xtek, Inc., 689 F.3d 802, 805

(7th Cir. 2012) (quoting Daubert, 509 U.S. at 596). The expert’s proponent has the burden of

establishing the admissibility of his opinions by a preponderance of the evidence. Varlen Corp. v.

Liberty Mutual Ins. Co., 924 F.3d 456, 459 (7th Cir. 2019).

                                                 ANALYSIS

        Hudson does not challenge Noble’s qualifications. Instead, she argues that many of Noble’s

opinions are not reliable. In determining reliability, a “critical inquiry is whether there is a

connection between the data employed and the opinion offered; it is the opinion connected to

existing data ‘only by the ipse dixit of the expert,’ that is properly excluded under Rule 702.”

Manpower, Inc. v. Insurance Co. of Penn., 732 F.3d 796, 806 (7th Cir. 2013) (quotation omitted). The

Court has “considerable leeway in deciding in a particular case how to go about determining whether

particular expert testimony is reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152, 119 S.Ct.

1167, 143 L.Ed.2d 238 (1999).

Noble’s Opinions on Reasonableness of CPD Policies and Investigations

        The Court first turns to Noble’s opinion that the CPD had reasonable policies consistent

with generally accepted police practices regarding police officer ethics, untruthfulness, and

mandatory reporting of allegations of fellow officer misconduct during the years 2011-2016. In her

motion, Hudson asserts that although Noble states that he read the policies and that they are

reasonable under the accepted standards, Noble does not explain how he arrived at his conclusion


                                                       4
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 5 of 10 PageID #:4662



that “these are the types of policies and programs that are recommended in policing literature.” The

Court agrees.

        Although Noble is unquestionably qualified to offer opinions about police practices, he gives

little more than his subjective impressions as to the CPD’s policies in this first opinion. See Brown v.

Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 772 (7th Cir. 2014) (“Rule 703 requires the expert to rely

on “facts or data,” as opposed to subjective impressions.”). Instead of identifying the generally

accepted police practices standards and then explaining how the CPD’s policies are reasonable under

these standards, Noble jumps to the conclusion that they are reasonable. There is no dispute that

“expert testimony regarding sound professional standards governing a defendant’s actions can be

relevant and helpful,” Jimenez v. City of Chicago, 732 F.3d 710, 721 (7th Cir. 2013), but Noble fails to

make a connection between the applicable professional standards and the CPD’s policies and

investigations. See General Elec. Co. v. Joiner, 522 U.S. 136, 146, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997)

(“A court may conclude that there is simply too great an analytical gap between the data and the

opinion proffered.”). Noble’s mere citation in a footnote to articles about certain police codes of

ethics does not sufficiently explain the professional standards Noble purportedly applied.

        Noble also offers the opinion that the administrative investigations into allegations of

Chicago police officer misconduct conducted by OPS, IPRA, and BIA were reasonable. By way of

background, before September 2007, OPS had the responsibility for investigating misconduct

complaints against Chicago police officers. In September 2007, the City removed OPS from the

Chicago Police Department and reorganized it as a separate department, namely, the IPRA, which

reported directly to Chicago’s mayor. In 2016, the Civilian Office of Police Accountability

(“COPA”) replaced IPRA. Because OPS ceased to exist over four years prior to Loury’s shooting,

whether OPS’s investigations were reasonable is not temporally relevant to Hudson’s Monell claim

because Noble opines that between 2011 through 2016 the CPD took reasonable steps. Likewise,


                                                    5
   Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 6 of 10 PageID #:4663



Noble’s review of the complaint register files (“CR files”) of police misconduct that occurred as

early as 2004 through 2010 cannot form the basis of his opinion for the years 2011 through 2016.

        Equally important, Noble does not describe how he reached his conclusions. For Noble’s

opinion to be reliable, he needs to show how his expertise and experience led to his conclusions in

more than conclusory terms. He sets forth what OPS, IPRA, and BIA did in their investigations,

but generally states these investigations were “reasonable” without specifically setting forth why they

were reasonable and what standards he used in coming to this conclusion. Last, the City’s argument

that Hudson never establishes that Noble’s opinions were unreliable fails to recognize that the City,

not Hudson, has the burden of showing that Noble’s opinions are admissible. The Court grants

Hudson’s motion as to Noble’s second opinion.

        Noble’s next opinion is that the City of Chicago enhanced its ability to conduct

investigations when it formed the IPRA in 2007 and COPA in 2016. As discussed, what happened

in 2007 is not temporally relevant to Hudson’s Monell claim. More importantly, Noble’s conclusion

is not reliable because he merely discusses how IPRA and COPA were formed without connecting

the information he recites to his conclusion about the quality or enhancement of the City’s ability to

conduct reasonable investigations. His opinion is merely a “bottom line” based on a recitation of

how IPRA and COPA were formed and what they do. “An expert who supplies nothing but a

bottom line supplies nothing of value to the judicial process.” Turubchuk v. So. Ill. Asphalt Co., Inc.,

958 F.3d 541, 554–55 (7th Cir. 2020) (citation omitted). The Court therefore grants Hudson’s

motion to bar this opinion.

Noble’s Opinions on Civilian Oversight and Standard for Police Investigations

        Hudson further challenges Noble’s opinions that independent civilian oversight is not the

rule of American policing, but rather the exception, and that the standard for investigating police

misconduct is reasonableness. Whether independent civilian oversight is the rule and not the


                                                         6
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 7 of 10 PageID #:4664



exception will not be helpful to the jury because this information would not aid the jury in resolving

factual disputes. See Hartman v. EBSCO Indus., Inc., 758 F.3d 810, 819 (7th Cir. 2014). Therefore, the

Court grants this aspect of Hudson’s motion. The Court also grants Hudson’s motion to bar

Noble’s opinion that the standard for investigating police misconduct is “reasonableness” because

Noble fails to provide any authority or a reliable basis for this bare-boned conclusion.

Noble’s Opinions on Reports

        In his expert report, Noble gives opinions about certain aspects of the Safer Report, the

Police Accountability Task Force (“PATF”) Report, and McGuire Woods Report. To give context,

the Safer Report, entitled “Preventing and Disciplining Police Misconduct,” was written in

December 2014 by Ron Safer, then a managing partner of Schiff Hardin. As to the PATF report, in

December 2015, former Chicago Mayor Rahm Emanuel created a task force to review the CPD’s

systems of accountability, oversight, and training that were in place at that time. The PATF then

published its report in April 2016. The McGuire Wood Report is an analysis of the IPRA’s

investigations into officer-involved shootings. This report was performed at the IPRA’s request and

completed in March 2017.

        In her Daubert motion, Hudson argues that most of Noble’s opinions selectively portray

portions of these reports in the best light for defendants. The Court agrees with Hudson that in

reaching certain conclusions, Noble has improperly invaded the jury’s role. See Davis v. Duran, 277

F.R.D. 362, 370 (N.D. Ill. 2011) (Cole, J.). Nonetheless, as discussed in the Court’s January 25, 2021

order granting in part and denying in part the City’s motions in limine, until the parties narrow the

focus of what portions of these three reports they seek to admit into evidence, the Court reserves

ruling on this aspect of Hudson’s Daubert motion.

        Hudson also seeks to bar Noble’s opinions related to the January 2017 Department of

Justice (“DOJ”) report entitled “Investigation of the Chicago Police Department.” Prior to issuing


                                                    7
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 8 of 10 PageID #:4665



its report, the DOJ reviewed 170 officer-involved shootings and sought the assistance of 11

independent subject-matter experts in arriving at their conclusions. The focus of the DOJ’s

investigation was on the role of racial, ethnic, and other disparities in the CPD’s use of force, and

the CPD’s systems of accountability. After its investigation, the DOJ concluded that the CPD had

deficient accountability systems that contribute to CPD’s pattern or practice of the unconstitutional

use of force.

        Noble criticizes the DOJ report because the DOJ did not share the identity of any of the

subject-matter experts, the level of review of the 170 files concerning officer shootings, and the

factual basis for the conclusions. Noble characterizes the DOJ’s flaws as a lack of transparency that

undermines the report and its findings. As the Court explained in its January 25, 2021 ruling on the

City’s motions in limine, because Hudson has not specifically designated which portions of the 162-

page DOJ report she seeks to present at trial, the Court reserves its ruling on this section of

Hudson’s Daubert motion. The Court cautions the parties that any attempt to have mini-trials or

trials within the trial in order to dissect these reports would be confusing to the jury. See Henderson v.

Wilkie, 966 F.3d 530, 538 (7th Cir. 2020).

Noble’s “No Evidence” Opinions

        Hudson argues that certain opinions invade the province of the jury by opining on the

conclusion the jury will be asked to reach. Under Rule 704(a), however, “[a]n opinion is not

objectionable just because it embraces an ultimate issue.” Hamilton v. County of Madison, Ill., 970 F.3d

823, 829–30 (7th Cir. 2020). Nevertheless, Noble has set forth opinions that weigh evidence, which

does invade the jury’s role. See Davis, 277 F.R.D. at 370. In particular, Noble opines: (1) there is no

evidence that the CPD has a systemic failure in disciplining its officers who engage in misconduct;

(2) there is no evidence that there is a widespread, pattern, practice, or custom that Chicago police

engage in a code of silence to protect fellow officers from allegations of wrong doing; and (3) there


                                                    8
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 9 of 10 PageID #:4666



is no evidence that the CPD failed to train its officers regarding the use of force.

        In forming these opinions that absolutely “no evidence” exists, Noble rejected evidence in

the record supporting Hudson’s Monell claims that undermine his opinions without discussion, and

thus he weighed the evidence in favor of the City. Not only did Noble invade the role of the jury by

weighing evidence, he failed to connect the dots between the evidence he analyzed and the opinion

that no evidence exists. To say that “no evidence” exists also has the strong possibility of creating

juror confusion. See Fed.R.Evid. 403; Davis, 277 F.R.D. at 369. The Court grants Hudson’s motion

as to Noble’s “no evidence” opinions.

Noble’s State of Mind Opinions

        Hudson further takes issue with two of Noble’s opinions that she characterizes as

speculative evidence about CPD officers’ state of mind, namely, Officer Hitz knew there would be

consequences if he engaged in constitutional violations, and no reasonable CPD officer could

believe that they could act inappropriately with impunity and that nothing would happen. As to the

opinion about Officer Hitz’s state of mind, because Officer Hitz is testifying at trial on this subject,

Noble’s expert opinion would be cumulative and not helpful to the jury. See Goodwin v. MTD Prods.,

Inc., 232 F.3d 600, 608 (7th Cir. 2000).

        Hudson next argues that Noble’s opinion that no reasonable CPD officer could believe he

could act with impunity is speculative and lacks a foundation. The Court agrees. Although “no one

denies that an expert might draw a conclusion from a set of observations based on extensive and

specialized experience,” Kumho Tire Co., 526 U.S. at 156, Noble does not cite to any case-specific

evidence nor explain the method he used to come to this conclusion. See Perez v. K & B Transp., Inc.,

967 F.3d 651, 656 (7th Cir. 2020). Instead, he relies on his general conclusions, including his “no

evidence” opinions. Without more, Noble’s conclusion is unreliable. As such, the Court grants




                                                    9
  Case: 1:16-cv-04452 Document #: 261 Filed: 03/17/21 Page 10 of 10 PageID #:4667



Hudson’s motion to bar Noble’s opinion that no reasonable CPD officer could believe that they

could act inappropriately with impunity and that nothing would happen.

Noble’s Legal Opinion

        Last, the Court grants Hudson’s motion as to Noble’s opinion that “any alleged Monell

violation could not have been the moving force behind Officer Hitz’s use of force” because it is a

legal conclusion. Although “[e]xpert opinions on ultimate issues are not categorically

impermissible,” United States v. Brown, 871 F.3d 532, 539 (7th Cir. 2017), “Rules 702 and 704

‘prohibit experts from offering opinions about legal issues that will determine the outcome of a

case.’” Roundy’s Inc. v. N.L.R.B., 674 F.3d 638, 648 (7th Cir. 2012) (citation omitted); see also Jimenez,

732 F.3d at 721 (“an expert may not offer legal opinions”). Whether the City’s policies or practices

are a moving force behind Officer Hitz’s use of force is a necessary element of Hudson’s Monell

claim, and thus it is a legal issue that is outcome determinative. See Calderone v. City of Chicago, 979

F.3d 1156, 1163 (7th Cir. 2020).

Conclusion

        Based on the foregoing, the Court, in its discretion, grants in part, denies in part, and

reserves ruling on certain aspects of Hudson’s motion to exclude the police practices expert

testimony of Jeffrey Noble [207].


Date: 3/17/2021
                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Judge




                                                    10
